Citation Nr: 1112067	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  10-11 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for sensory deficit, left lower extremity.  

2.  Entitlement to a disability rating higher than 10 percent for hypoesthesia of the left side of the face, status post left maxillary mucocele resection


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

In August 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Additional evidence has been added to the record since the RO last reviewed the case.  In August 2010, the Veteran submitted a waiver of RO consideration of that evidence in the first instance.  The Board will therefore consider all evidence of record irrespective of when the evidence was added to the record.  38 C.F.R. § 20.1304(c) (2010).  

FINDINGS OF FACT

1.  The sensory deficit of the Veteran's left lower extremity does not result in more than moderate incomplete paralysis of the sciatic nerve.  

2.  Hypoesthesia of the left side of the face, status post left maxillary mucocele resection, has never resulted in more than moderate incomplete paralysis of the fifth cranial nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 percent for sensory deficit of the Veteran's left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2010).

2.  The criteria for a disability rating higher than 10 percent for hypoesthesia of the left side of the Veteran's face, status post left maxillary mucocele resection have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code 8205 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of 2 ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Both issues before the Board involve neurological disabilities, which could be treated as incomplete paralysis, neuritis, or neuralgia of the affected nerves.  Paralysis, neuritis, and neuralgia, are all assigned ratings based on complete or incomplete paralysis of the affected nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 4.123, 4.124.  

Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain - at times excruciating, is rated on the same scale provided for the injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. 38 C.F.R. § 4.123. Similarly, neuralgia, characterized usually by a dull and intermittent pain of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The evaluation of the same disability or the same manifestations of the disability under different diagnoses is to be avoided.  38 C.F.R. § 4.14.  To do so is to 'pyramid' the ratings.  In cases where the record reflects that the veteran has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations", permitting separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.

This is an appeal of the initial assignment of disability ratings.  In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Sensory deficit - left leg

The RO has assigned the 20 percent rating for sensory deficit of the Veteran's left leg under the criteria found at 38 C.F.R. § 4.41a, Diagnostic Code 8520.  

Complete paralysis of the sciatic nerve, where the foot dangles or drops, there is no active movement possible of muscles below the knee, flexion of the knee weakened or lost, is rated as 80 percent disabling.  38 C.F.R. § 4.124a Diagnostic Code 8520. Severe paralysis of the sciatic nerve, with marked muscular atrophy, is rated as 60 percent disabling.  Id.  Moderately severe, moderate, and mild incomplete paralysis of the sciatic nerve are rated as 40, 20, and 10 percent disabling, respectively.  Id.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.

Service treatment records document that the Veteran suffered from L5 radiculopathy in October 2003 and underwent surgical treatment in December 2003.  Notes from November 2006 document his report of persistent pain and weakness of the left lower extremity of 2 years duration, that he denied current weakness and numbness, but reported that he had symptoms at night when lying down, and cramping and twitching of the muscles after completing exercise.  In October 2007 he underwent another surgical procedure, including re-exploration of the earlier left L4-5 hemilaminotomy and decompression of the left L4 and L5 nerve roots.  These records document that after the second procedure he continued to experience left leg tightness and calf cramping and fasciculations.  November 2007 notes indicate that the Veteran continued to have symptoms of nerve entrapment, including chronic tingling and burning.  

Given that the Veteran underwent surgical treatment in October 2007, the evidence reflecting disability since he filed his claim for benefits is that following the October 2007 surgery.  

An April 2008 radiology report of x-ray of the Veteran's spine revealed degenerative changes involving the lumbar and lower thoracic spine, worse at L3-4 and L4-5.  CT results from that same month showed multilevel spondylolysis, worse at the L3-4 and L4-5 levels.  

May 2008 treatment notes document that the Veteran continued to have symptoms consistent with compression of the left L5 nerve root.  These consisted primarily of cramps in the left tibialis anterior muscles and pressure-like sensation in the lower leg associated with fasciculation in the anterior thigh and tibialis anterior muscles.   He reported altering his exercise program due to these symptoms.  

April 2008 Compensation and Pension (C&P) examination included a review of the Veteran's relevant service treatment records and an accurate summary of those records.  During the examination the Veteran related that his current symptoms included left thigh pain described as a burning sensation over the anterior aspect of the thigh with a severity of 9 on a scale of 1 to 10.  He also reported spasms of the lower left leg that caused him to wake up at night.  He reported that he had no bladder or bowel incontinence, that he ambulated unaided, could walk for 60 minutes, had a mild antalgic gain and a steppage type gait, particularly after prolonged walking or standing, had difficulty dressing and getting out of the bathtub, pain with prolonged sitting or standing, and disruption of his sleep due to the spasms, which made work difficult.  He reported that he no longer ran for exercise and had reduced the frequency and intensity of playing golf.  He reported that he was not currently taking any medication, and was able to drive for 2 hours.  

Physical examination revealed a normal posture and gait.  Stance was within normal limits, deep tendon reflexes were 2 plus at the knees and ankles and equal.  Lower extremity musculature was 5 out of 5.  Sensory examination indicated slight hyperesthesia of the left lateral thigh and left lower leg.  He exhibited a very mild steppage gait and noted back pain.  He reported pain with toe walking; heel walking showed a slight foot drop.  

A relevant April 2009 EMG/NCS report documents a normal electrodiagnostic study with no active denervation changes.  Treatment records from April 2009 include that sensory examination was intact to light touch in both legs but for a 50 percent decrease over the anterior and anterolateal left thigh and a 40 percent decrease over the left lateral calf.  Gait was intact to include toe and heel walk, but on close inspection he was observed to have a slight left leg circumduction with incomplete dorsiflexion of his left foot and exhibited slightly less than full dorsiflexion of the left foot.  The clinician noted that the Veteran did not want to take oral medication.  April and May 2009 treatment notes document that the Veteran reported that the twitching and burning sensation in his legs kept him awake at night.  He was observed to move about the examination room with ease.  

In November 2009, VA afforded the Veteran another examination.  He reported essentially the same symptoms that he reported earlier, denied erectile dysfunction and bowel/bladder problems.  Neurological examination revealed abnormal motor function with decreased strength of the left lower extremity.  Sensory function was abnormal with decreased sensation of the left thigh.  Lower extremity reflexes were two plus at the knee and ankle for both extremities.  There was 3 out of 5 motor weakness of left foot extension and left great toe extension; there were no signs of pathologic reflexes.  The examiner stated that the most likely peripheral nerve affected was the sciatic nerve.  He was observed to have a normal gait.  

In his substantive appeal, received in March 2010, the Veteran argued that he was only being compensated for sensory deficit of his left leg and not for the pain, cramping, spasms, and burning sensation that he reports he experiences due to his service connected injury.  He referred to an April 2009 EMG study as supporting his argument.  He also took issue with the VA examination process arguing that he his ability to walk more than a couple steps has never been evaluated due to the confines of the examination room and that, therefore, he disagreed with the finding by the examiner that his gait was normal.  

During the August 2010 hearing, the Veteran testified that he has a constant burning sensation of his entire left leg, a constant "Charley Horse" of his left shin, constant numbness of the left thigh and shin, and a constant twitching of the muscles of the left leg, and a constant shocking sensation of the left  leg.  Id. at 11.  He reported that this adversely affected his sleep.  When asked how far he could walk without a problem from the disability, the Veteran replied that he could walk but he has a cramping and tightness of the left leg from the time he starts walking but that his walking is soft and he walks only a few blocks.  Id. at 13.  He reported that he does not run because he does not want to aggravate the nerves.  Id.  He stated that whether he walks a block or a mile, the sensation does not change.  Id.  He also reported that every day is the same, that the most pain is with a middle-of-the-night cramp which happens a couple times per month.  Id.  

Here, the Veteran's left lower extremity sensory deficit does not approximate the criteria for more than moderate incomplete paralysis, neuritis, or neuralgia.  The evidence just described shows that his gait is only mildly affected, reflexes are essentially normal and equal to those of the right lower extremity, musculature is normal, sensory examination shows only slight hyperesthesia, he has some reduced strength of the lower extremity, and although he described a constant cramp that constant cramp he reported is not of the bulk of his leg but, by his account, of the left shin.  The electrodiagnostic study results was normal and only the light touch sensory findings were reduced.  His report that he is able to walk but that he has the cramping from the time he begins walking and can walk a mile without a change in symptoms tends to show that the disability does not result in more than moderate incomplete paralysis, neuralgia, or neuritis.  Although he reports a constant cramp, the reported constant cramp is limited to a relatively small area, the front of his shin.  

The Veteran's reports as to the severity of his symptoms are inconsistent with observations during examination.  In this regard he characterizes his disability has causing cramping with attendant disability when walking and that this occurs from the time he begins walking until he stops.  But during the examination he was observed to walk around the examination room with ease.  

The Board has considered his testimony that the examination room was small and does not reflect the disability present when walking, however, the size of the room should not matter given his report of symptoms present from the moment he starts walking.  Further, the type of problem the Veteran has indicated is simply not consistent with the problem indicated in post-service treatment records, which simply do not indicate this type of problem.  These inconsistencies tend to show that the Veteran is not credible but has exaggerated his symptoms and hence little weight is placed on his description of the severity of his disability.  

After weighing this evidence, the Board concludes that the preponderance of evidence is against a finding the sensory deficit of his left lower extremity approximates moderately severe or greater partial paralysis, neuritis, or neuralgia of the sciatic nerve.  Hence his appeal as to this issue must be denied.   or results in 

Nor does this issue warrant referral for extraschedular consideration.  He has a neurological disability of his left leg and the criteria at § 4.124a contemplates all of his neurological symptoms in both kind and level of disability.  That his disability causes him to wake up at times is part and parcel to his symptoms and does not place his case outside of the schedule.  As to the different symptoms, cramping, loss of some sensory response, these are all neurological symptoms and to assign separate ratings under different neurological codes would amount to pyramiding.  Rather it is the overall level of disability which the Board has considered in making the determination as to whether his disability approximates more than a moderate level.  

As the preponderance of evidence is against assigning a rating higher than that already assigned by the RO, for any period of time on appeal, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facial disability

The RO has assigned the 10 percent rating for hypoesthesia of the left side of the Veteran's face under the criteria found at 38 C.F.R. § 4.41a, Diagnostic Code 8207.  

December 2007service treatment records document that the Veteran reported numbness and tingling below the left eye in distribution of inferior orbital nerve.  January 2008 notes document that he had a 5 month history of numbness and tingling below the right orbit.  He was diagnosed with maxillary sinus disease.  February 2008 treatment records include the Veteran's complaints of paresthesias in the distribution of the left infraorbital nerve and an MRI revealed findings compatible with left posterolateral maxillary sinus mucous retention cyst without discrete underlying infiltration or involvement of the infraorbital nerve.  

C&P Examination in April 2008 included review of the relevant service treatment records and an accurate summary of those records.  Physical examination revealed that the maxillary division of the left trigeminal nerve was notable for approximately a quarter sized area of hypoesthesia at the junction of the left malar and left nasal sidewall region in the nasolabial fold, which did not extend to the lower lip or superiorly to the lower eyelid, or laterally and was very well circumscribed.  There was no soft tissue mass or deformity.  The examination report includes findings that his cranial nerves 2 through 12 were normal, that he had no deformities of the head or face, and that dentition was good, providing evidence against this claim.  

Post-service treatment records show that in April 2009 the Veteran was seen for consultation for left facial numbness.  He reported that he initially had improvement after the in-service surgical removal of the cyst but the numbness had spread and his face felt heavy, similar to the feeling of dental anesthesia.  Physical examination revealed no abnormalities.  CT showed mild inflammatory disease involving the bilateral maxillary sinuses and anterior ethmoid air cells.  An MRI was unremarkable with particular reference to the right and left cranial nerves from the root entry zones at the brain stem to the pterygopalatine fossae.   These notes also provide a history that the Veteran had earlier underwent a max astrostomy for treatment of the cyst, he had some improvement, but then the numbness spread.  

June 2009 treatment records include an impression that the Veteran had left cheek discomfort of unknown etiology with normal temperature and pinprick findings.  The physician stated that he could only surmise that there may be some irritation in the V2 distribution of cranial nerve 5.  In July 2009, the Veteran reported that the numbness had spread to his temple and was accompanied by a headache.  He was assessed as suffering from neuritis/neuralgia of V2 related to the earlier cyst. 

VA afforded the Veteran another examination in November 2009.  The examiner indicated that the Veteran reported that he suffers near constant pain of the left side of his fact, that the pain travels form the temple to the back of his left ear, varies from 1 to 9 on a scale of 1 to 10, can be exacerbated by physical activity, he can function with medication when the pain occurs, and that the pain is relieved by advil and neurontin.  

Neurological examination found abnormality of cranial nerve 5 on the left as evidenced by neuralgia; the examiner stated that the abnormal findings were moderate, the Veteran spoke normally, and he had no residual vision problem.  The examiner stated that the affected nerve is cranial nerve 5 and he had neuralgia on the left and that there was no finding of smell or taste problems.  He provided an additional diagnosis of chronic sinusitis based on x-ray findings.  He also made findings that the effect of the condition on the Veteran's usual occupation and daily activity is moderate.  

Treatment records from January through May 2010 document the Veteran's report of headaches and neuralgia.  A March 2010 MRI revealed no pathology.  

In his substantive appeal, received in March 2010, the Veteran argued that he had more than moderate neuralgia due to abnormality of the left 5th cranial nerve.  He reported that he has numbness and tingling across his left face and severe pain of the left temple, that the sensation was constant and best described as a feeling of anesthesia.  He stated that the pain in his temple and head occurs 1 to 2 times per week and is best described as intense pressure or a severe headache.  He disagreed with the examiner's statement that the pain is relieved with advil and neurontin.  In this regard the Veteran stated that the amount of advil needed to relieve the pain exceeded the recommended consumption so he no longer uses it.  He also stated that he does not take neurontin for the condition because of side effects he experienced when taking the drug following his spinal injury.  

During the August 2010 hearing, the Veteran's representative contended that the RO had incorrectly assigned a rating for the seventh cranial nerve rather than the fifth cranial nerve.  August 2010 transcript at 14.  He explained the significance of this choice in that ratings for the fifth cranial nerve were higher for some levels of disability, than those for the seventh cranial nerve.  Id.  

The Veteran testified that he has a tingling, numb, and burning sensation of the left side of his face that goes across from his lip to his temple and suffers severe headaches.  Id. at 5.  He states that these headaches occur 3 to 4 times per week, that he takes advil at times but he does not take neurontin for this condition.  He acknowledged that the condition did not affect his ability to chew or result in facial disfigurement.  Id. at 7.  He also reported that the condition adversely affected his sleep.  Id. at 9.  

The Board agrees with the Veteran's representative in his assertion that the rating was incorrectly assigned for disability of the seventh (facial) cranial nerve.  The June 2009 treatment records include medical evidence that his disability was of the fifth cranial nerve and the April 2008 examiner identified the trigeminal nerve as the site of his patholology.  Clearly, the Veteran's hypoesthesia of the left side of the face should be rated under Diagnostic Code 8205 (or 8305 for neuritis or 8405 for neuralgia) for paralysis of the 5th (trigeminal) cranial nerve.  

Complete paralysis of the 5th cranial nerve warrants a 50 percent rating, severe incomplete paralysis of the 5th cranial nerve warrants a 30 percent rating, and moderate incomplete paralysis of the 5th cranial nerve warrants a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8205.  

The evidence in this case does not show that his hypoesthesia of the left side of the face results in disability greater than moderate neuralgia, neuritis, or paralysis.  Although the Veteran categorized his pain as severe, he has also reported that he is able to function even when the pain is present.  The June 2009 treatment records report of normal pinprick findings and the November 2009 findings that the effect of the condition on the Veteran is moderate tends to show that his hypoesthesia of the left side of the face does not approximate more than moderate incomplete paralysis or a similar level of disability described as neuralgia or neuritis.  

Assigning more than one rating under 38 C.F.R. § 4.124a for this disability would amount to pyramiding.  While he does report numbness and pain, these characterizations of his disability are not separate manifestations but rather one manifestation, a neurological one, of the condition.  Similarly a rating for migraine headaches would be inappropriate because the Veteran's condition derives from the more specific injury/disease of the 5th cranial nerve and the criteria for evaluating disability of the 5th cranial nerve addresses pain.  

Nor is referral for extraschedular consideration indicated.  All of the Veteran's symptoms, as well as the level of his disability are contemplated by the schedular criteria for neurological disability of the fifth cranial nerve.  Those criteria contemplate incomplete paralysis and pain over the full spectrum of severity.  Hence, the Board declines to remand the issue for referral for extraschedular consideration.  That his disability affects his sleep is simply a result of the neurological symptoms and does not place his case outside of the schedule.  

The Board thus finds that a rating higher than 10 percent disabling or additional ratings are not warranted because his disability does not approximate the criteria for a rating higher than 10 percent.  His appeal as to this issue must therefore be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A.  § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Here the VCAA duty to notify was satisfied by way of information provided to the Veteran along with the process of filing his claim in BDD program.  Of record is a March 2008 acknowledgement from the Veteran of that notice.  Additional notice, with regard to the specific criteria was employed to rate his disabilities, along with notice as to the types of evidence that the Veteran should provide or tell VA about, was provided in July 2009.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and post service treatment records are of record and VA afforded the Veteran adequate examinations in April 2008 and November 2009.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


